Citation Nr: 1531031	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  14-05 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an effective date earlier than February 20, 2007, for the grant of service connection for irritable bowel syndrome (IBS).

2. Entitlement to an increased initial disability rating for IBS with hiatal hernia and gastroesophageal reflux disease (GERD), rated as 10 percent disabling from February 20, 2007, 30 percent disabling from November 7, 2013, and 60 percent disabling since January 6, 2015.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1989 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to an increased initial rating for IBS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran first filed a claim for entitlement to service connection for IBS in August 1997, which was denied in a June  1998 rating decision.

2. Neither new and material evidence nor any statement that can be reasonably construed to indicate that the Veteran desired appellate review of the June 1998 rating decision was received within a year of that rating decision.

3. A September 1998 submission was construed as a claim for entitlement to service connection for IBS, which was denied in a February 1999 rating decision.  

4. Neither new and material evidence nor any statement that can be reasonably construed to indicate that the Veteran desired appellate review of the February 1999 rating decision was received within a year of that rating decision.

5. On March 1, 2002, 38 C.F.R. § 3.317 was revised to include IBS as a qualifying chronic disability subject to presumptive service connection for Persian Gulf War veterans.

6. The Veteran's claim to reopen the issue of entitlement to service connection for IBS was received on February 20, 2007. 


CONCLUSION OF LAW

The criteria for an effective date of February 20, 2006, but no earlier, for the award of service connection for IBS have been met.  38 U.S.C.A. §§ 5107, 5109A, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.114(a)(3), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Regarding VA's duty to notify, in November 2007, the RO sent a letter to the Veteran providing the notice required for his claim of service connection for IBS and information about how effective dates for the award of service connection are determined.  Benefits were subsequently granted, and the Veteran appealed the rating assigned.  In cases such as this, where the claim has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.  

With respect to VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran has not identified any further outstanding pertinent post-service treatment records.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).

In this case, the Veteran separated from active service in March 1992.  He did not submit a claim of entitlement to service connection for IBS within one year from his discharge.  Therefore, assignment of an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. See 38 C.F.R. § 3.155.

The Veteran filed a claim for service connection for IBS in August 1997.  By a June 1998 rating decision, service connection for IBS was denied because there was no evidence that the Veteran's IBS was incurred in or related to the Veteran's service.  The Veteran was notified of the June 1998 rating decision by a letter dated June 18, 1998.

A decision of the RO becomes final if a notice of disagreement (NOD) or new and material evidence is not received within one year of the notice of the decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b); See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  With respect to a NOD, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a NOD.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

There are no submissions from the Veteran within a year of the June 1998 rating decision that can be construed as a disagreement with that rating decision and a desire for appellate review.  The Veteran submitted two statements, one dated July 1998 and one dated September 1998, neither of which can be construed as indicating that the Veteran desired appellate review of the June 1998 rating decision.  In the July 1998 statement, the Veteran stated:

"Recently, I was denied for an eye and stomach claim.  However, I'm sending new information in regards to my initial claim.  The information that is enclosed is specifically for my eye condition.  I'm being currently treated for my stomach problems at the VA in Fayetteville, NC.  The [d]octors have me taking several different medications to treat my problems.  My stomach condition have [sic] persisted over the last seven years and I do not believe that an Irritable Bowel Syndrome is the cause of my condition."

(emphases added).  This statement cannot be construed as an NOD with respect to the June 1998 denial of service connection for IBS.  The Veteran noted that he was sending information only regarding the denial of service connection for an eye disability.  Further, the Veteran specifically stated that he did not believe that IBS was the cause of his stomach problems, indicating that he was not in disagreement with the RO's decision regarding service connection for IBS.  Simply, there is no evidence that the Veteran desired appellate review of that issue.  In the July 1998 statement, the Veteran does not indicate any disagreement with the denial of service connection for IBS.  

A September 1998 statement, as well, does not indicate any disagreement with the June 1998 denial of service connection for IBS.  In that statement, the Veteran explained that he has experienced problems with his stomach for the past several years.  He also explained that he takes medication to treat his stomach problems and those problems prevent him from sleeping.  Finally, the Veteran stated that:

"Many tests have been ran but come up negative but the VA has diagnosis [sic] this problem as irritable bowel syndrome-THERE IS SOMETHING MORE than this that is causing my problems."

(emphasis in original).  The Veteran's statement does not indicate that he believed the RO incorrectly denied his claim for service connection for IBS.  Indeed, the Veteran explained that while he has been diagnosed with IBS, he did not believe that IBS was the cause of his then-present stomach problems.  The September 1998 statement does not take issue with whether service connection for IBS is warranted.  Without any language explaining that service connection for IBS was incorrectly denied, there is no evidence that the Veteran was in disagreement with the June 1998 rating decision.  Simply, the September 1998 statement cannot reasonably be construed to mean that the Veteran desired appellate review of the June 1998 rating decision. 

Further, while there was evidence received by the RO one year after the June 1998 rating decision, that evidence was not new and material with respect to the denial of service connection for IBS.  As stated above, service connection for IBS was denied in the June 1998 rating decision because there was no evidence that the Veteran's IBS was incurred in, or otherwise related to, service.  For the period from June 1998 to June 1999 (one year following the June 1998 rating decision), there was no evidence relating to the basis for the June 1998 denial-nexus.  Indeed, while the Veteran submitted statements, there was no statement evidencing a link between the Veteran's IBS and his service.  Likewise, treatment records do not indicate any sort of association between the Veteran's IBS and his service.  Thus, as the Veteran did not submit either new and material evidence or a NOD with respect to the June 1998 denial of entitlement to service connection for IBS within one year of that rating decision, it became final.  See 38 C.F.R. § 3.156(b).

The Veteran's September 1998 submission was construed by the RO as a new claim for service connection for IBS, which was denied in a February 1999 rating decision.  Service connection for IBS was again denied because there was no evidence that IBS was incurred in service or otherwise related to service.  The Veteran was notified of the rating decision by a letter dated March 4, 1999.

Concerning that rating decision, the Veteran did not submit any statements indicating a disagreement with the denial of service connection for IBS, let alone a desire for appellate review of that denial.  See 38 C.F.R. § 20.201.  While the Veteran submitted several statements, he did not indicate any disagreement with the February 1999 denial of entitlement to service connection for IBS.  Likewise, while treatment records and various lay statements were associated with the Veteran's claims file within a year of the February 1999 rating decision, none of the evidence was new and material.  Indeed, service connection was denied as there was no evidence of nexus.  The Veteran did not submit any evidence purporting to show a nexus between service and his IBS.  Without any statement that can be construed as an NOD to the February 1999 rating decision or the submission of new and material evidence within one year of the February 1999 rating decision, it became final.    See 38 C.F.R. § 3.156(b).

Several years after the Veteran's claims were finally denied by VA, the law affecting compensation for disabilities occurring in Persian Gulf War veterans was amended, effective March 1, 2002.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, including irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.

Due to this change in law, service connection may be established for a veteran of the Persian Gulf War who exhibits objective indications of a qualifying "chronic disability" that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

With those regulatory changes in mind, an effective date of February 20, 2006, is warranted.  The Veteran's claim to reopen entitlement to service connection for IBS, which was ultimately granted, was received on February 20, 2007.  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request. 38 C.F.R. § 3.114(a)(3).  The intent of this provision was to compensate claimants who might have been unaware or less diligent in filing a claim for benefits that they were otherwise entitled to by enactment of liberalizing legislation.  See McCay v. Brown, 106 F.3d 1577 (Fed. Cir. 1997).

Here, the Board finds that pursuant to 38 C.F.R. § 3.114(a)(3), an effective date of February 20, 2006, one year prior to the date of receipt of his February 20, 2007, service connection claim, but no earlier, is warranted.  The Veteran filed his claim to reopen after the liberalizing regulation relating to Persian Gulf veterans was implemented.  Under 38 C.F.R. § 3.114(a)(3), an effective date of one year prior to the receipt of his claim to reopen is warranted because the Veteran was granted service connection for IBS pursuant to those liberalizing regulations.  See June 2011 Board Decision.  

While the Veteran argues that he is entitled to an effective date around the time when he initially filed a claim for service connection for IBS, the June 1998 and February 1999 rating decisions became final because the Veteran did not appeal those decisions nor did he submit new and material evidence within a year of those decisions, as discussed above.  Since those decisions became final, they are not subject to revision in the absence of clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Veteran has not filed a motion alleging CUE in any of those decisions.  Therefore, the prior final decisions are legal bars to an effective date prior to the dates of those decisions.  Rather, as discussed above, February 20, 2006, is the earliest effective date possible for the grant of service connection for IBS.


ORDER

Entitlement to an effective date of February 20, 2006, and no earlier, for the award of service connection for IBS is granted.


REMAND

In a May 2015 rating decision, service connection for hiatal hernia and gastroesophageal reflux disease (GERD) was granted.  The RO combined that disability with the Veteran's service-connected IBS and increased the Veteran's disability rating to 60 percent, effective January 6, 2015.  The RO cited that date as the date of claim for secondary service connection for GERD.  However, in the January 6, 2015, statement, the Veteran refers to having to take medication for reflux symptoms since 2002.  The RO only considered the impact of the hiatal hernia and GERD from January 2015, without any reference to the period on appeal prior to that date.  On remand, the RO should consider whether an increased rating is warranted for any period prior to January 2015, from the newly assigned effective date of February 20, 2006.  

Since the AOJ received the Veteran's substantive appeal, pertinent evidence has been associated with the Veteran's claims file.  In particular, the report of a May 2015 VA examination and various VA treatment records were generated and added to the Veteran's claims file.  On remand, the AOJ must also consider the claim in light of the evidence received subsequent to the June 2014 Supplemental Statement of the Case (SSOC).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim of entitlement to an increased initial rating for IBS with hiatal hernia and GERD for the entire period on appeal (from February 20, 2006) with consideration of the new evidence.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with an SSOC and afforded the appropriate time period within which to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


